Citation Nr: 0308871	
Decision Date: 05/12/03    Archive Date: 05/20/03

DOCKET NO.  96-14 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left femur fracture, with internal derangement and 
degenerative joint disease of the left knee, currently 
evaluated as 30 percent disabling.

2.  Entitlement to service connection for degenerative joint 
disease of the right knee, to include as secondary to the 
veteran's service-connected residuals of a left femur 
fracture.

3.  Entitlement to service connection for a low back 
disorder, to include as secondary to the veteran's service-
connected residuals of a left femur fracture.

4.  Entitlement to service connection for a left hip 
disorder, to include as secondary to the veteran's service-
connected residuals of a left femur fracture.

5.  Entitlement to service connection for a right hip 
disorder, to include as secondary to the veteran's service-
connected residuals of a right femur fracture.

6.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
July 1995 and October 1998.

The veteran also initiated an appeal as to the issues of 
entitlement to service connection for nicotine dependence and 
chronic obstructive pulmonary disease (COPD), and these 
issues were addressed in a September 1999 Statement of the 
Case.  He did not, however, list these claims among the 
issues on appeal in his November 1999 Substantive Appeal and 
has not provided further argument as to these matters.  As 
these issues have not been perfected nor certified on appeal, 
they will not be addressed in this decision.

Also, the Board notes that the issue of entitlement to 
service connection for a bilateral hip disorder has been 
certified to the Board.  However, for reasons indicated in 
further detail below, the Board will treat the right and left 
hip separately in this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's left femur disability is productive of 
degenerative changes of the left knee, crepitus, painful 
motion, and variable but not severe limitation of flexion; 
there is also evidence of slight instability of the left 
knee.

3.  The veteran's right knee disorder has been shown to be 
etiologically related to his service-connected left femur 
disorder. 

4.  The veteran's low back disorder has been shown to be 
etiologically related to his service-connected left femur 
disorder.

5.  The veteran's left hip disorder has been shown to be 
etiologically related to his service-connected left femur 
disorder. 

6.  A present right hip disorder has not been shown to be 
etiologically related to the veteran's service-connected left 
femur disorder or to any incident of service.

7.  The veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for residuals of 
a left femur fracture, with internal derangement and 
degenerative joint disease of the left knee, currently 
evaluated as 30 percent disabling, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5255 
(2002).

2.  The criteria for a separate 10 percent evaluation for 
instability of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.71a, Diagnostic Code 5257 (2002); VAOPGCPREC 23-
97.

3.  Degenerative joint disease of the right knee was incurred 
as secondary to the veteran's service-connected residuals of 
a left femur fracture.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2002).

4.  A low back disorder was incurred as secondary to the 
veteran's service-connected residuals of a left femur 
fracture.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2002).

5.  A left hip disorder was incurred as secondary to the 
veteran's service-connected residuals of a left femur 
fracture.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2002).

6.  A right hip disorder was not incurred or aggravated in 
service or as secondary to the veteran's service-connected 
residuals of a left femur fracture.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2002).

7.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.16, 4.25 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duties

As an initial matter, during the pendency of this appeal 
substantial revisions were made to the laws and regulations 
concerning VA's duties in developing claims.  On November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines VA's obligations with respect to its duty to assist 
the claimant with the development of facts pertinent to a 
claim and includes an enhanced duty to notify the claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  See also Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, generally, apply to 
claims received by the VA on or after November 9, 2000, as 
well as to claim filed before that date but not decided by 
the VA as of that date, with the exception of the amendments 
to 38 C.F.R. § 3.156(a) (relating to the definition of new 
and material evidence) and to the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii) (pertaining to VA assistance 
in the case of claims to reopen previously denied final 
claims), which apply to any application to reopen a finally 
decided claim received on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and that no further assistance is required in order to comply 
with VA's statutory duty to assist him with the development 
of facts pertinent to his claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him VA examinations 
addressing his claimed disorders.  In light of the favorable 
decisions provided below, there is no indication of 
additional relevant medical evidence that has not been 
obtained by the RO to date.

VA's duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met, as the RO informed 
him of the need for such evidence in an April 2001 letter  
See 38 U.S.C.A. § 5103 (West 2002).  This letter, which 
includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claims, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  This letter 
and various other documents issued during the course of this 
appeal adequately notified the veteran of the evidence 
necessary to substantiate the matter on appeal and of the 
action to be taken by VA.  As the veteran has been kept 
apprised of what he must show to prevail in his claims, what 
information and evidence he is responsible for, and what 
evidence VA must secure, there is no further duty to notify.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

II.  Entitlement to an increased evaluation for residuals of 
a left femur fracture

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2002).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2002).

In a June 1974 rating decision, the RO granted service 
connection for a fracture of the left femur, with internal 
derangement of the left knee, on the basis of service medical 
records showing this injury.  A 20 percent evaluation was 
assigned, effective from February 1974.  Following further 
surgery, the RO increased this evaluation to 30 percent, 
effective from January 1976, in a February 1976 rating 
decision.  Following reexamination in December 1977, the RO 
reduced this evaluation to 20 percent, effective from April 
1978, in a January 1978 rating decision.  In an April 1997 
rating decision, the RO increased this evaluation to 
30 percent, effective from June 1994, based upon VA 
orthopedic examinations findings in July and December 1996.

The veteran's July 1996 VA examination revealed no effusion, 
swelling, "significant" instability, or crepitus.  
Extension was to zero degrees, and flexion was to 138 
degrees.  The diagnoses were postoperative status of the left 
knee, with multiple arthrotomies, and postoperative status 
open reduction internal fixation and the removal of fixation 
devices and fracture of the left femur.  

During the December 1996 VA examination, the veteran reported 
"extremely severe" left knee pain.  The examiner noted he 
manifested "overt pain behavior," and that there was 
evidence of medial joint instability, with crepitus.  Marked 
pain in both knees was noted at all times.  There was no 
evidence of effusion or synovitis.  Range of motion testing 
revealed extension to zero degrees and variable flexion, most 
reduced at 120 degrees depending on "fear and pain 
avoidance."  The examiner noted that there was 
"definitely" a medial instability on the left, though 
dislocation could not be produced in either knee, and there 
was no knee jerk with stressing.  There did not appear to be 
any anterior or posterior instability.  The impressions were 
a fractured left femur, postoperative status; postoperative 
status of the left knee, with multiple surgical procedures; 
medial instability of the left knee; and degenerative joint 
disease of the left knee.  The examiner commented that this 
disability "moderately" aggravated the veteran's mental 
condition and that the left knee disorder, in and of itself, 
moderately affected his unemployability.

A July 1998 VA treatment record indicates the presence of 
left knee instability.

An October 1998 VA orthopedic examination revealed no 
effusion or redness of the left knee.  Range of motion 
testing revealed flexion to 90 degrees and extension to zero 
degrees, with pain upon the last 5 degrees of extension.  
Upon standing, there was a severe medial collateral ligament 
deficit and an approximately five centimeter shift on 
pressure placed on the lateral aspect of the knee in a medial 
fashion.  The cruciate ligaments appeared to be intact.  
Severe crepitation and pain and weakness on motion were 
noted.  The impressions included a fracture of the left 
femur, internal derangement of the left knee, surgical repair 
of the left knee, medical collateral ligament deficiency, 
chronic pain, and degenerative changes manifested by 
crepitation.  A magnetic resonance imaging study (MRI) 
revealed grade I degenerative changes of the posterior horn 
of the medial meniscus and a calcific loose body behind the 
medial meniscus and slight peripheral extrusion of the 
lateral meniscus.

The veteran's September 2000 VA orthopedic examination 
revealed left knee extension to zero degrees and flexion to 
95 degrees.  McMurray's sign and Lachman's sign were 
negative.  There was no evidence of ligament laxity.  The 
left patella was moveable and tender and seemed to have 2+ 
roughness.  An MRI revealed tear and effusion, probable early 
acute chondromalacia and patella, and degeneration of the 
posterior horn of the medial meniscus, rule out small intra-
meniscal tear.  The examiner diagnosed post-traumatic 
derangement of the left knee.

A VA orthopedic examination conducted in February 2002 
revealed range of motion of the left knee from zero to 110 
degrees, with pain, slight crepitus, moderate laxity, and 
tenderness.  The diagnosis was degenerative arthritis of the 
left knee, with status post operative procedure times two 
with continued knee pain and instability, moderate 
disability, progressive.  

During his October 2002 VA video conference hearing, the 
veteran testified that he had to wear a left knee brace 
periodically and that he suffered from constant pain and 
limitation of motion. 

The RO has evaluated the veteran's residuals of a left femur 
fracture at the 30 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2002).  Under this section, malunion of 
the femur, with marked knee or hip disability, warrants a 
30 percent evaluation.  A fracture of the shaft or anatomical 
neck of the femur with nonunion, without loose motion, and 
with weightbearing preserved with the aid of a brace warrants 
a 60 percent evaluation.  Also, a 60 percent evaluation is 
assigned in cases of a fracture of the surgical neck of the 
femur, with a false joint.  

In the absence of findings of nonunion or a false joint of 
the femur, the Board has considered other diagnostic criteria 
in determining whether a higher evaluation is warranted for 
the veteran's disorder.  The Board is aware that the current 
symptoms of the veteran's disorder include pain with motion, 
crepitus, and variably but not severely limited flexion of 
the left knee.  All of these symptoms, even taking into 
account the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2002) 
(concerning such symptoms as painful motion and functional 
loss due to pain) are consistent with the currently assigned 
30 percent evaluation for marked knee disability.  See DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1996).  Moreover, there is 
no evidence of ankylosis of the knee in flexion between 10 
and 20 degrees (40 percent under Diagnostic Code 5257) or 
extension limited to 30 degrees (40 percent under Diagnostic 
Code 5261).  

Overall, there is no basis for an evaluation in excess of 30 
percent for the veteran's left femur fracture disability, and 
the preponderance of the evidence is against his claim for 
that benefit.  In reaching its determination as to the left 
femur fracture disability, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

This determination, however, does not end the Board's 
inquiry.  The VA Office of General Counsel has determined 
that, in cases where a knee disorder involves both arthritis 
and instability, separate evaluations for those symptoms are 
to be assigned.  See VAOPGCPREC 23-97; see also VAOPGCPREC 9-
98.

In this case, it is clear from the radiological evidence of 
record that the veteran has arthritis of the left knee.  
While not all of the veteran's VA examinations have revealed 
instability, this symptom was noted in the reports of the 
December 1996 and February 2002 examinations.  Accordingly, a 
separate evaluation for instability is warranted.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  A 
30 percent evaluation is in order in cases of severe 
recurrent subluxation or lateral instability.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that Diagnostic Code 5257 contemplates the criteria of 38 
C.F.R. §§ 4.40 and 4.45 (2002).  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996). 

The Board is aware that instability was "definitely" shown 
in December 1996 but was not present during the July 1996 VA 
examination.  While the veteran was treated for instability 
in 1998, his September 2000 examination did not reveal 
instability.   Moreover, the February 2002 VA examination 
report does not suggest that this disability, in and of 
itself, was moderate or severe in degree; rather, the 
veteran's overall disability was described as moderate.  As 
such, the Board finds that the veteran's instability is more 
properly described a slight than as moderate in degree.  For 
that reason, a 10 percent evaluation is assigned for 
instability of the left knee.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected residuals of a left femur fracture 
and instability of the left knee have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that these disorders have necessitated frequent 
periods of hospitalization during the pendency of this 
appeal.  As such, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2002), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).

III.  Claims for service connection
A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2002).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2002). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2002).  
Specifically, when aggravation of a disease or injury for 
which service connection has not been granted is proximately 
due to, or the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability. Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

B.  Right knee disorder, low back disorder, and left hip 
disorder

The report of a December 1990 MRI indicates right knee 
findings consistent with both vertical and horizontal tears, 
minimal degenerative changes, and minimal joint effusion.  A 
right knee arthroscopy was performed in January 1991.  In 
April 1992, the veteran was treated at a private facility for 
a right knee injury that was noted to have occurred at work 
in November 1990.

In a July 1996 VA orthopedic examination report, the examiner 
noted that "[i]n my opinion the patient's lower back 
condition is not related in any way to the patient's knee 
conditions."  However, this examiner did not report specific 
orthopedic testing of the back, and there is no indication 
that he reviewed the veteran's claims file.  

The veteran's left hip pain was first noted in a July 1999 
private medical statement.  This doctor also noted continued 
right knee and low back symptoms.  

In the report of a September 2000 VA examination, the 
examiner initially noted that he did not think "that it is 
likely that the veteran's left knee problem caused his right 
knee problem."  However, this examiner also indicated that 
he was "reluctant to sign off on almost any kind of an 
opinion and would prefer to see what other examiners feel."  
Moreover, in rendering a diagnosis after reviewing X-ray and 
MRI reports, the examiner stated that the veteran's left knee 
symptoms "could be part of the cause of the right knee 
stresses due to tendency to fall."  X-rays and MRIs revealed 
a partial tear of the anterior cruciate ligament, thinning 
medial joint space of the right knee, and mild degenerative 
changes of the low back.  Also, X-rays from September 2000 
revealed slightly diminished joint space of the left hip.

In February 2002, the veteran underwent a VA orthopedic 
examination, and the examiner rendered impressions of 
degenerative arthritis and disc disease of the lumbar spine, 
degenerative arthritis of the left hip, and degenerative 
arthritis of the right knee.  In an April 2002 addendum, the 
examiner, who had reviewed the veteran's claims file, noted 
the following:

The injury to the right knee and its 
associated operative procedures are 
thought to be secondary to the 
preexisting problem of the left femur and 
the left knee.  So although there is a 
time frame here from 1973 to 1991 or 
1992, when the hip and back problems 
began to show up, the genesis of the 
problem with the hip and the back are 
subsequent to the right knee injury and 
the right knee injury occurred secondary 
to the problem with the left knee and the 
left femur.  Therefore, the hip and back 
problems would be more likely than not 
due to the left femur and the left knee 
problems.  

The Board views this April 2002 statement as highly probative 
evidence in support of the veteran's claims for secondary 
service connection for right knee, low back, and left hip 
disorders.  The Board notes that contradictory opinions 
appear in the July 1996 VA examination report, concerning the 
low back disorder, and in the September 2000 report, 
concerning the right knee disorder.  However, the July 1996 
opinion does not appear to be based on a claims file review 
and the September 2000 examiner expressed uncertainty and 
raised the possibility that the left knee disorder may have 
predisposed the veteran to fall and injure the right knee.  
Accordingly, the Board finds the July 1996 and September 2000 
opinions as to etiology warrant a lesser degree of probative 
weight.

Overall, the Board finds the evidence of record supports the 
veteran's claims for service connection for right knee, low 
back, and left hip disorders, as secondary to his service-
connected left knee disorder.  Accordingly, the appeal is 
granted as to these three issues.

C.  Right hip disorder

Initially, the Board notes that the veteran's service medical 
records are entirely negative for any right hip disorders.  
Significant limitation of motion of both hips was noted in 
the report of a September 2000 VA examination; however, no 
diagnosis specific to the right hip was rendered.  VA 
orthopedic examination in February 2002 noted the veteran 
reported no right hip symptoms.  The examiner noted there was 
tenderness to palpation of the right hip and limitation of 
motion; however, no diagnosis was provided.  X-ray 
examination of the pelvis revealed no evidence of a right hip 
disorder.

Based upon the evidence of record, the Board finds 
entitlement to service connection for a right hip disability 
is not warranted.  Although the medical evidence shows the 
veteran complained of right hip symptoms, there is no 
diagnosis of any present right hip disability.  The Court has 
held that a veteran's statements as to subjective 
symptomatology alone (such as pain), without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) aff'd in part, vacated and remanded in part 
on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).

Indeed, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as set forth in his October 
2002 VA Video Conference hearing.  However, the veteran is 
not shown to possess the medical training or credentials 
needed to render a competent opinion as to causation.  His 
lay testimony, therefore, does not constitute competent 
medical evidence and lacks probative value.
See Espiritu, 2 Vet. App. 492, 494-95.

Overall, the Board finds the preponderance of the evidence is 
against the veteran's claim for service connection for a 
right hip disorder, to include as secondary to his service-
connected left knee disorder.  Therefore, the claim must be 
denied.  

IV.  TDIU

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2002).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2002).  
Marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2002).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2002).  In exceptional cases, an 
extra-schedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2002).  

In this case, the veteran's service-connected disabilities 
include residuals of a left femur fracture, with internal 
derangement and degenerative joint disease of the left knee 
(30 percent); a mixed personality disorder (20 percent); 
instability of the left knee (10 percent); and disorders of 
the right knee, low back, and left hip, currently not 
evaluated because service connection has just been granted in 
this decision.  The combined evaluation for the currently 
rated disorders is 50 percent.  See 38 C.F.R. § 4.25 (2002).    

The Board is aware that the veteran has not been assigned 
disability evaluations for his right knee, low back, and left 
hip disabilities, and it is not entirely clear whether the 
initial criteria for schedular consideration for the grant of 
TDIU under 38 C.F.R. § 4.16(a) (2002) have been met.  
However, the Board will proceed to consideration under 38 
C.F.R. § 4.16(b) (2002), and its disposition, described 
below, ensures that there is no resultant prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In this regard, the Board has considered the veteran's 
educational and employment background.  His DD Form 214 
confirms that he completed high school, and his June 1994 
application reflects that he last worked on January 3, 1991, 
as a prison guard.

In an October 1993 decision, the Social Security 
Administration (SSA) determined that the veteran had not been 
engaged in substantial gainful activity since 
January 3, 1991, and the cited disorders leading to his 
disability status included an organic mood disorder, 
degenerative joint disease in both knees, and diabetes 
mellitus.

In the report of the veteran's December 1996 VA orthopedic 
examination, the examiner noted the following:

The patient is unemployable because he 
has disability in both knees and he is 
unemployable because he has a mental 
disorder.  It is hard quantify this since 
there are three areas which are involved.  
The left knee, right knee, and his mental 
conditions.  It would appear that all 
contribute some to his unemployability.  

The examiner also stated that the veteran's left knee 
disability aggravated his psychiatric disorder and that his 
inability to be gainfully employed was moderately affected by 
the left knee disorder.  A December 1996 VA psychiatric 
examiner noted that the veteran had an "incapacity to work 
due to mental problems."  

In an April 1997 rating decision the RO, among other things, 
granted entitlement to service connection for mixed 
personality disorder, to the extent it was aggravated by his 
service-connected disability.  A 20 percent disability rated 
was assigned.

In a statement dated in August 1997, a private psychiatrist 
diagnosed post-traumatic stress disorder and major depression 
and opined that "[t]he combination of patient's tendency to 
irritability and isolation, along with the physical 
limitations that he has, would likely make him 
unemployable."  

There is no subsequent medical evidence of record suggesting 
that the veteran's disability picture, insofar as it affects 
his employability, has improved.  Although the February 2002 
VA examiner did not provide an opinion as to the degree of 
the veteran's occupational limitations as a result of his 
service-connected disabilities, it was not that he was unable 
to exercise because he was confined to a wheelchair.  The 
Board notes during his October 2002 VA video conference 
hearing the veteran stated that he had not been employed 
since 1990.  

In this case, the Board finds it is highly significant that 
service connection has now been granted for right knee, low 
back, and left hip disorders and that these disabilities, 
along with the veteran's service-connected left knee and 
psychiatric disorders, have been shown to render him unable 
to secure or follow a substantially gainful occupation.  In 
fact, it was the specific opinion of the December 1996 VA 
orthopedic examiner that the veteran was unemployable because 
of his knee and psychiatric disabilities.

Regardless of what evaluations are eventually assigned for 
the veteran's right knee, low back, and left hip disorders, 
the Board is satisfied that the criteria for entitlement to 
TDIU have been met.  Accordingly, the claim of entitlement to 
TDIU is granted.




ORDER

The claim of entitlement to an increased evaluation for 
residuals of a left femur fracture, with internal derangement 
and degenerative joint disease of the left knee, currently 
evaluated as 30 percent disabling, is denied.

A separate 10 percent evaluation for instability of the left 
knee is assigned, subject to the laws and regulations 
governing the payment of monetary benefits.

The claim of entitlement to service connection for 
degenerative joint disease of the right knee, to include as 
secondary to the veteran's service-connected residuals of a 
left femur fracture, is granted.

The claim of entitlement to service connection for a low back 
disorder, to include as secondary to the veteran's service-
connected residuals of a left femur fracture, is granted.

The claim of entitlement to service connection for a left hip 
disorder, to include as secondary to the veteran's service-
connected residuals of a left femur fracture, is granted.

The claim of entitlement to service connection for a right 
hip disorder, to include as secondary to the veteran's 
service-connected residuals of a right femur fracture, is 
denied.

The claim of entitlement to TDIU is granted.


	                        
____________________________________________
	T. L. DOUGLAS
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

